United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-1058
                      ___________________________

                               Jimmy D. Stevens,

                     lllllllllllllllllllll Plaintiff - Appellant,

                                         v.

   Sheriff Tim Helder; Aramark, Co., Inc.; Quorum Court; County Attorney,

                   lllllllllllllllllllll Defendants - Appellees,

                             Major Randell Dinger,

                          lllllllllllllllllllll Defendant,

Major Randall Denzer; Deputy Robinson; John Doe, Deputy #1; Deputy Morgan;
                John Doe, Deputy #2; John Doe, Deputy #3,

                   lllllllllllllllllllll Defendants - Appellees.
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                            Submitted: June 3, 2015
                             Filed: June 19, 2015
                                [Unpublished]
                                ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________
PER CURIAM.

       Arkansas inmate Jimmy Stevens appeals the magistrate’s dismissal of his 42
U.S.C. § 1983 complaint alleging that correctional officers violated his rights by
assaulting him. Although the magistrate interpreted Stevens’s “Motion to Suspend”
further proceedings as a stipulation of dismissal under Fed. R. Civ. P. 41(a), Stevens
argues that he sought a continuance, not dismissal. We conclude that the order
amounted to an involuntary dismissal of the action, and that the magistrate did not
have jurisdiction to enter an involuntary dismissal without consent of the parties. See
28 U.S.C. § 636(b)(1)(A); LeGear v. Thalacker, 46 F.3d 36, 36-37 (8th Cir. 1995)
(per curiam). Because we find no indication in the record that the parties consented
to the magistrate’s jurisdiction, we conclude the dismissal order was not a final order,
and we dismiss the appeal for lack of jurisdiction.
                         ______________________________




                                          -2-